DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a downstream end area of the mixer circumferential wall being positioned so as to engage with the core flow duct in the upstream end area of the mixing section” as claimed in Claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 3, 13-14, and 22 are objected to because of the following informalities:  

Regarding Claim 3
Line 2 recites the language “the core duct”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the core flow duct—

Regarding Claim 13
Line 3 recites the language “gas to the mixer essentially from radially outwards”. To maintain clarity within the claims, the claim language should be amended to remove the term “essentially” from the claim such that it reads –gas to the mixer 

Regarding Claim 14
Line 3 recites the language “the core duct”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the core flow duct—

Regarding Claim 22
Line 2 recites the language “the core duct”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the core flow duct—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3, 5-6, 9-19, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1
The last 3 lines recite the limitation “a downstream end area of the mixer circumferential wall being positioned so as to engage with the core flow duct in the upstream end area of the mixing section” (emphasis added). The language “to engage with” implies that the downstream end area of the mixer circumferential wall is in physical contact with the core flow duct in the upstream end area of the mixing section. However, this configuration is not supported by the original disclosure as the Figures and Specification do not disclose contact between the downstream end area of the mixer circumferential wall and the core flow duct in the upstream end area of the mixing section.  Therefore, claim 1 fails to comply with the written description requirement.

Regarding Claim 12
The last 3 lines recite the limitation “a downstream end area of the mixer circumferential wall being positioned so as to engage with the core flow duct in the upstream end area of the mixing section” (emphasis added). The language “to engage with” implies that the downstream end area of the mixer circumferential wall is in physical contact with the core flow duct in the upstream end area of the mixing section. However, this configuration is not supported by the original disclosure as the Figures and Specification do not disclose contact between the downstream end area of the mixer circumferential wall and the core flow duct in the upstream end area of the mixing section.  Therefore, claim 12 fails to comply with the written description requirement.

Regarding Claim 18
Lines 1-2 recite the limitation “the jacket flow duct is configured such that no reactant is provided in the jacket flow duct”. This limitation is new matter as it is not described in the specification such that it is clear to one of ordinary skill in the art that the inventor(s) has possession of the claimed limitation. Paragraph [0037] of the Specification states that entry of reactant into the jacket flow duct (36) is prevented from occurring to the greatest extend possible, however, as the specification does not state that no reactant is provided to the jacket flow duct. 

Regarding Claim 19
Lines 1-2 recite the limitation “the jacket flow duct is configured such that no reactant is provided in the jacket flow duct”. This limitation is new matter as it is not described in the specification such that it is clear to one of ordinary skill in the art that the inventor(s) has possession of the claimed limitation. Paragraph [0037] of the Specification states that entry of reactant into the jacket flow duct 

Regarding Claim 21
Lines 1-2 recite the limitation “the inner wall is free of openings”. This limitation is new matter as it is not described in the specification such that it is clear to one of ordinary skill in the art that the inventor(s) has possession of the claimed limitation, as the specification does not state that the inner wall is free of openings. 

Regarding Claim 23
Lines 1-2 recite the limitation “the jacket flow duct is configured such that no reactant is provided in the jacket flow duct”. This limitation is new matter as it is not described in the specification such that it is clear to one of ordinary skill in the art that the inventor(s) has possession of the claimed limitation. Paragraph [0037] of the Specification states that entry of reactant into the jacket flow duct (36) is prevented from occurring to the greatest extend possible, however, as the specification does not state that no reactant is provided to the jacket flow duct. 

Regarding Claims 2-3, 5-6, 9-11, and 13-17
Claims 2-3, 5-6, 9-11, and 13-17 are rejected insofar as they are dependent upon a rejected base claim. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9
Lines 2-3 recite the limitation “a ring shape flow duct is formed in the upstream end area of the mixing section between the downstream end area of the mixer circumferential wall and the inner wall”. As the claim is dependent from claim 1 which requires that the downstream end area of the mixer circumferential wall engages the inner wall, it is unclear how this “ring shape flow duct” is formed if the “engage” language requires that the two elements are in physical contact with one another. 

Regarding Claim 10
Line 2 recites the limitation “a mixer circumferential wall”. However, Claim 1 previously disclosed “a mixer circumferential wall”. Therefore, it is unclear whether the mixer circumferential wall of claim 10 is the same limitation as the mixer circumferential wall of claim 1 or if it is a new limitation. 
Line 3 recites the limitation “a mixer volume”. However, Claim 1 previously disclosed “a mixer volume”. Therefore, it is unclear whether the mixer circumferential wall of claim 10 is the same limitation as the mixer volume of claim 1 or if it is a new limitation. 
Line 4 recites the limitation “a plurality of exhaust gas inlet openings”. However, Claim 1 previously disclosed “a plurality of exhaust gas inlet openings”. Therefore, it is unclear whether the 
Lines 4-5 recites the limitation “a circumferential direction”. However, Claim 1 previously disclosed “a circumferential direction”. Therefore, it is unclear whether the mixer circumferential wall of claim 10 is the same limitation as the circumferential direction of claim 1 or if it is a new limitation. 

Regarding Claim 11
Line 3 recites the limitation “a mixer circumferential wall”. However, Claim 1 previously disclosed “a mixer circumferential wall”. Therefore, it is unclear whether the mixer circumferential wall of claim 11 is the same limitation as the mixer circumferential wall of claim 1 or if it is a new limitation. 
Line 4 recites the limitation “a mixer volume”. However, Claim 1 previously disclosed “a mixer volume”. Therefore, it is unclear whether the mixer circumferential wall of claim 11 is the same limitation as the mixer volume of claim 1 or if it is a new limitation. 
Line 5 recites the limitation “a plurality of exhaust gas inlet openings”. However, Claim 1 previously disclosed “a plurality of exhaust gas inlet openings”. Therefore, it is unclear whether the mixer circumferential wall of claim 11 is the same limitation as the plurality of exhaust gas inlet openings of claim 1 or if it is a new limitation. 
Lines 5-6 recites the limitation “a circumferential direction”. However, Claim 1 previously disclosed “a circumferential direction”. Therefore, it is unclear whether the mixer circumferential wall of claim 11 is the same limitation as the circumferential direction of claim 1 or if it is a new limitation. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 5-6, 12-13, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Di, CN 211737255 U. 

Regarding Claim 1 
Di discloses a mixer assembly unit for an exhaust gas treatment unit for an exhaust system of an internal combustion engine  for mixing exhaust gas discharged by the internal combustion engine with reactant (Di, Abstract), the mixer assembly unit comprising: a reductant release device (quantitative feeder); a mixing section (100) configured to mix exhaust gas with reactant released by the reactant release device (quantitative feeder) into exhaust gas located downstream in an exhaust gas flow direction in relation to the reactant release device (quantitative feeder), wherein the mixing section (100) comprises: a core flow duct (Dc, annotated Figure 7 of Di below) extending in a direction of a mixing section longitudinal axis and configured for flow of a first exhaust gas partial stream (S1, annotated Figure 7 of Di below) therethrough; a jacket flow duct (Dj, annotated Figure 7 of Di below) enclosing the core flow duct (Dc) and separated from the core flow duct (Dc) by an inner wall (Wi, annotated Figure 7 of Di below), the jacket flow duct (Dj) being configured for flow of a second exhaust gas partial stream (S2, annotated Figure 7 of Di below) therethrough, wherein the reactant release device (quantitative feeder) is arranged for releasing reactant into the core flow duct (Dc), or into the 


    PNG
    media_image1.png
    335
    533
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 7 of Di

Regarding Claim 5


Regarding Claim 6
Di discloses the system as rejected in Claims 1 and 5 above. Di further discloses that the swirling flow generation element (12, 112) associated with at least one of the exhaust gas inlet openings (112) comprises a deflecting wing (12) extending from an edge area of the associated exhaust gas inlet opening (112) radially inwards into the mixer volume and extends in the circumferential direction; or the swirling flow generation element (12, 112) associated with at least one of the exhaust gas inlet openings (112) comprises a deflecting wings (12) extending radially outwards away from the mixer volume from an edge area of the associated exhaust gas inlet opening (112) and in the circumferential direction (Di, Figures 7 and 8A, 8B). 

Regarding Claim 12
Di discloses an exhaust gas treatment unit for an exhaust system of an internal combustion engine, the exhaust gas treatment unit comprising: at least one mixer assembly unit (Di, Abstract), the at least one mixer assembly unit comprising: a reductant release device (quantitative feeder); a mixing section (100) configured to mix exhaust gas with reactant released by the reactant release device (quantitative feeder) into exhaust gas located downstream in an exhaust gas flow direction in relation to the reactant release device (quantitative feeder), wherein the mixing section (100) comprises: a core flow duct (Dc, annotated Figure 7 of Di above) extending in a direction of a mixing section longitudinal axis and configured for flow of a first exhaust gas partial stream (S1, annotated Figure 7 of Di above) therethrough; a jacket flow duct (Dj, annotated Figure 7 of Di above) enclosing the core flow duct (Dc) 

Regarding Claim 13
Di discloses the system as rejected in Claim 12 above. Di further discloses an exhaust gas feed housing (H, annotated Figure 9 of Di below) with an exhaust gas feed volume (20) for feeding exhaust gas to the mixer (1) essentially from radially outwards in relation to the mixing section longitudinal axis (Di, annotated Figure 9 below). 

    PNG
    media_image2.png
    269
    633
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 9 of Di

Regarding Claim 20
Di discloses a mixer assembly unit for an exhaust gas treatment unit for an exhaust system of an internal combustion engine for mixing exhaust gas discharged by the internal combustion engine with reactant (Di, Abstract), the mixer assembly unit comprising: a reductant release device (quantitative feeder); a mixing section (100) configured to mix exhaust gas with reactant released by the reactant release device (quantitative feeder) into exhaust gas located downstream in an exhaust gas flow direction in relation to the reactant release device (quantitative feeder), wherein the mixing section (100) comprises: a core flow duct (Dc, annotated Figure 7 of Di above) extending in a direction of a mixing section longitudinal axis and configured for flow of a first exhaust gas partial stream (S1, annotated Figure 7 of Di above) therethrough; a jacket flow duct (Dj, annotated Figure 7 of Di above) enclosing the core flow duct (Dc) and separated from the core flow duct (Dc) by an inner wall (Wi, annotated Figure 7 of Di above), the jacket flow duct (Dj) being configured for flow of a second exhaust gas partial stream (S2, annotated Figure 7 of Di above) therethrough, wherein the reactant release device (quantitative feeder) is arranged for releasing reactant into the core flow duct (Dc), or into the 

Regarding Claim 21
Di discloses the system as rejected in Claim 20 above. Di further disclose that the inner wall (Wi) is free of openings, wherein the reactant and the first exhaust gas partial stream (S1) passing through the mixer (1) is delivered exclusively to the core flow duct (Dc) (Di, annotated Figure 7 above). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-3, 10, 14-16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di, CN 2117372 U, in view of Haas, WO 2017/179094 A1.

Regarding Claim 2

Haas discloses a mixer assembly unit with a mixing section (8) that comprises: a core flow duct (26) extending in a direction of a mixing section longitudinal axis and configured for flow of a first exhaust as partial stream; a jacket flow duct (50) enclosing the core flow duct (26) and separate from the core flow duct (26) by an inner wall (18) , the jacket flow duct (50) being configured for flow of a second exhaust gas partial stream therethrough, wherein a reactant release device (at (12)) is arranged for releasing reactant into the core flow duct (26) or into the first exhaust gas partial stream; and a mixer (60) provided at an upstream end area of the mixing section (8); wherein a length of the core flow duct (26), in the direction of the mixing section longitudinal axis, is greater than a cross-sectional dimension of the core flow duct (26) (Haas, Figure 15). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di such that the length of the core flow duct, in the direction of the mixing section longitudinal axis, is greater than a cross-sectional dimension of the core flow duct as is taught by Haas as being well known in the art to promote better mixing of a reducing agent with the exhaust gas flow (Haas, [0009]). 

Regarding Claim 3
Di discloses the system as rejected in Claim 1 above. However, Di does not disclose a housing wall extending spaced from an inflow opening of the core flow duct with respect to the direction of the mixing section longitudinal axis and located opposite the inflow opening, wherein the reactant device, the mixer, or the reactant device and the mixer are carried at the housing wall. 

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di such that the reactant release device and the mixer are carried at a housing wall that extends spaced from an inflow opening of the core flow duct with respect to the direction of the mixing section longitudinal axis and located opposite the inflow opening as is taught by Haas as being well known in the art to promote better mixing of a reducing agent with the exhaust gas flow (Haas, [0009]). 

Regarding Claim 10
Di and Haas teach the system as rejected in Claims 1 and 3 above. Di further discloses that the mixer (1) comprises a mixer circumferential wall (13) enclosing the mixing section longitudinal axis and enclosing a mixer volume, a plurality of exhaust gas inlet openings (112) following one another in a circumferential direction being provided in the mixer circumferential wall (13) (Di, annotated Figure 7 above). Haas further teaches that the mixer (60) comprises a mixer circumferential wall (62), which 

Regarding Claim 14
Di discloses the system as rejected in Claims 12-13 above. However, Di does not disclose a housing wall extending spaced from an inflow opening of the core flow duct with respect to the direction of the mixing section longitudinal axis and located opposite the inflow opening, wherein the reactant device, the mixer, or the reactant device and the mixer are carried at the housing wall. 
Haas discloses a mixer assembly unit with a mixing section (8) that comprises: a core flow duct (26) extending in a direction of a mixing section longitudinal axis and configured for flow of a first exhaust as partial stream; a jacket flow duct (50) enclosing the core flow duct (26) and separate from the core flow duct (26) by an inner wall (18) , the jacket flow duct (50) being configured for flow of a second exhaust gas partial stream therethrough, wherein a reactant release device (at (12)) is arranged for releasing reactant into the core flow duct (26) or into the first exhaust gas partial stream; and a mixer (60) provided at an upstream end area of the mixing section (8) (Haas, Figure 15). Haas further discloses a housing wall (10) extending spaced from an inflow opening (20) of the core flow duct (26) with respect to the direction of the mixing section longitudinal axis and located opposite the inflow opening (20), wherein the reactant release device (at (12) is carried at the housing wall (10), and the mixer (60) is carried at the housing wall (10) (Haas, Figure 15). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di such that the reactant release device and the mixer are carried 

Regarding Claim 15
Di discloses the system as rejected in Claim 12 above. Di further discloses that in the mixer, the exhaust gas forms a swirling flow and a doser is used to inject a reducing agent into the exhaust flow which is then provided to an SCR catalyst (Di, Translation Page 1, Paragraph 3). However, Di does not disclose an exhaust gas removal housing with an exhaust gas removal volume, for removing exhaust gas mixed with reactant from a downstream end area of the mixing section to at least one SCR catalytic converter device. 
Haas discloses a mixer assembly unit with a mixing section (8) that comprises: a core flow duct (26) extending in a direction of a mixing section longitudinal axis and configured for flow of a first exhaust as partial stream; a jacket flow duct (50) enclosing the core flow duct (26) and separate from the core flow duct (26) by an inner wall (18) , the jacket flow duct (50) being configured for flow of a second exhaust gas partial stream therethrough, wherein a reactant release device (at (12)) is arranged for releasing reactant into the core flow duct (26) or into the first exhaust gas partial stream; and a mixer (60) provided at an upstream end area of the mixing section (8) (Haas, Figure 15). Haas further discloses an exhaust gas removal housing (24) with an exhaust gas removal volume, for removing exhaust gas mixed with reactant from a downstream end area of the mixing section to at least one SCR catalytic converter device (Haas, Figure 4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di to include an exhaust gas removal housing with an exhaust gas 

Regarding Claim 16
Di and Haas teach the system as rejected in Claims 12 and 15 above. Di further discloses an outer wall (H) defining the jacket flow duct (Dj) radially outward (Di, annotated Figures 7 and 9 above). Haas further teaches an exhaust gas feed housing (11) with an exhaust gas feed volume for feeding exhaust gas to the mixer (60) from radially outwards in relation to the mixing section longitudinal axis, wherein the mixing section comprises an outer wall defining the jacket flow duct (18) radially outward, wherein: the outer wall (18) is connected to the exhaust gas removal housing (24) in the downstream end area of the mixing section (Haas, Figure 4). 

Regarding Claim 22
Di discloses the system as rejected in Claim 20 above. However, Di does not disclose a housing wall extending spaced from an inflow opening of the core flow duct with respect to the direction of the mixing section longitudinal axis and located opposite the inflow opening, wherein the reactant device, the mixer, or the reactant device and the mixer are carried at the housing wall. 
Haas discloses a mixer assembly unit with a mixing section (8) that comprises: a core flow duct (26) extending in a direction of a mixing section longitudinal axis and configured for flow of a first exhaust as partial stream; a jacket flow duct (50) enclosing the core flow duct (26) and separate from the core flow duct (26) by an inner wall (18) , the jacket flow duct (50) being configured for flow of a second exhaust gas partial stream therethrough, wherein a reactant release device (at (12)) is arranged 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di such that the reactant release device and the mixer are carried at a housing wall that extends spaced from an inflow opening of the core flow duct with respect to the direction of the mixing section longitudinal axis and located opposite the inflow opening as is taught by Haas as being well known in the art to promote better mixing of a reducing agent with the exhaust gas flow (Haas, [0009]). 

12.	Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Di, CN 2117372 U, in view of Fischer et al., US 2014/0033686.

Regarding Claim 9
Di discloses the system as rejected in Claim 1 above. Di further discloses that the upstream end area of the mixing section (100) is positioned between the downstream end area of the mixer circumferential wall (13) and the inner wall (Wi) (Di, Annotated Figure 7 above). However, Di does not disclose that a ring-shaped flow duct is formed in the upstream end area of the mixing section between the downstream end area of the mixer circumferential wall and the inner wall. 
Fischer teaches a mixing section (13) in which a ring-shaped flow duct is formed in an upstream end area of the mixing section (13) positioned between the downstream end area of the mixer 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di such that a ring-shaped flow duct is formed in the upstream end area of the mixing section between the downstream end area of the mixer circumferential wall and the inner wall as is taught by Fischer as being well known in the art to assist in the mixing/swirling of exhaust gas components. 

13.	Claim 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di, CN 2117372 U, in view of Haas, WO 2017/179094 A1, and further in view of Schlegel, EP 3141719 A1.

Regarding Claim 11
Di and Haas teach the system as rejected in Claims 1 and 3 above. Di further discloses that the mixer (1) comprises a mixer circumferential wall (13) enclosing the mixing section longitudinal axis and enclosing a mixer volume, a plurality of exhaust gas inlet openings (112) following one another in a circumferential direction being provided in the mixer circumferential wall (13) (Di, annotated Figure 7 above). Haas further teaches that the reactant release device (at (12) is carried at the housing wall (10), and the mixer (60) is carried at the housing wall (10) (Haas, Figure 15).  However, Di and Haas do not teach that a reactant release device carrier is provided at the housing wall, wherein a reactant receiving volume open to the mixer volume is provided in the reactant release device carrier. 
Schlegel teaches a reactant release device carrier (CL), wherein a reactant receiving volume open to the mixer volume is provide din the reactant release device carrier (CL) (Schlegel, Figure 4).


Regarding Claim 17
Di and Haas teach the system as rejected in Claims 12, 15, and 16 above. However, Di and Haas do not disclose that in the upstream end area of the mixing section, the inner wall extends beyond the outer wall into the exhaust gas feed volume formed in the exhaust gas feed housing. 
Schlegel teaches that in the upstream end area of the mixing section, the inner wall (Wi, annotated Figure 2 of Schlegel below) extends beyond the outer wall (Wo, annotated Figure 2 of Schlegel below) into the exhaust gas feed volume formed in the exhaust gas feed housing (H, annotated Figure 2 of Schlegel below) (Schlegel, Annotated Figure 2 below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di/Haas such that in the upstream end area of the mixing section, the inner wall extends beyond the outer wall into the exhaust gas feed volume formed in the exhaust gas feed housing as is taught by Schlegel as being well known it the art in order to ensure that as much reactant as possible passes into the core flow duct to promote optimal mixing of the reactant an exhaust gas. 

    PNG
    media_image3.png
    380
    580
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 2 of Schlegel

14.	Claims 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di, CN 2117372 U, in view of Schlegel, EP 3141719 A1.

Regarding Claim 18
Di discloses the system as rejected in Claim 12 above. However, Di does not disclose that the jacket flow duct is configured such that no reactant is provide in the jacket flow duct. 
Schlegel teaches a mixer assembly unit comprising: a reactant release device (DM); a mixing section (BD), wherein the mixing section comprises: a core flow duct (IP) configured for flow of a first exhaust gas partial stream (F1); a jacket flow duct (FN) enclosing the core flow duct (IP) and separated form the core flow duct (IP) by an inner wall, the jacket flow duct (FN) being configured for flow of a second exhaust gas partial stream (F2) therethrough, wherein the reactant release device (DM) is arranged for releasing reactant into the core flow duct (IP) (Schlegel, Figure 2). Schlegel further teaches 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di so that the jacket flow duct is configured such that no reactant is provided in the jacket flow duct as is taught by Schlegel as being well known it the art in order to ensure that as much reactant as possible passes into the core flow duct to promote optimal mixing of the reactant an exhaust gas. 

Regarding Claim 19
Di discloses the system as rejected in Claim 1 above. However, Di does not disclose that the jacket flow duct is configured such that no reactant is provide in the jacket flow duct.
Schlegel teaches a mixer assembly unit comprising: a reactant release device (DM); a mixing section (BD), wherein the mixing section comprises: a core flow duct (IP) configured for flow of a first exhaust gas partial stream (F1); a jacket flow duct (FN) enclosing the core flow duct (IP) and separated form the core flow duct (IP) by an inner wall, the jacket flow duct (FN) being configured for flow of a second exhaust gas partial stream (F2) therethrough, wherein the reactant release device (DM) is arranged for releasing reactant into the core flow duct (IP) (Schlegel, Figure 2). Schlegel further teaches that the jacket flow duct (FN) is configured such that no reactant is provided in the jacket flow duct (FN) (Schlegel, Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di so that the jacket flow duct is configured such that no reactant is provided in the jacket flow duct as is taught by Schlegel as being well known it the art in order to ensure that as much reactant as possible passes into the core flow duct to promote optimal mixing of the reactant an exhaust gas. 

Regarding Claim 23
Di discloses the system as rejected in Claim 20 above. However, Di does not disclose that the jacket flow duct is configured such that no reactant is provide in the jacket flow duct.
Schlegel teaches a mixer assembly unit comprising: a reactant release device (DM); a mixing section (BD), wherein the mixing section comprises: a core flow duct (IP) configured for flow of a first exhaust gas partial stream (F1); a jacket flow duct (FN) enclosing the core flow duct (IP) and separated form the core flow duct (IP) by an inner wall, the jacket flow duct (FN) being configured for flow of a second exhaust gas partial stream (F2) therethrough, wherein the reactant release device (DM) is arranged for releasing reactant into the core flow duct (IP) (Schlegel, Figure 2). Schlegel further teaches that the jacket flow duct (FN) is configured such that no reactant is provided in the jacket flow duct (FN) (Schlegel, Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Di so that the jacket flow duct is configured such that no reactant is provided in the jacket flow duct as is taught by Schlegel as being well known it the art in order to ensure that as much reactant as possible passes into the core flow duct to promote optimal mixing of the reactant an exhaust gas. 

Response to Arguments
15.	Applicant’s arguments, see page 13, with respect to the objection of Figure 1 have been fully considered and are persuasive.  The objection to Figure 1 has been withdrawn. However, Applicant’s amendments made to claims 1 and 12 have initiated new Drawing Objections.

Applicant’s arguments, see page 13, with respect to the rejection of claims 1-11, 16, and 17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-11, 16, and 17 has been withdrawn, however, Applicant’s amendments to the claims have initiated new claim rejections under 35 U.S.C. 112(b). 
Applicant’s arguments with respect to the rejections of claim(s) 1-7, 10, and 12-16 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejections of claim(s) 8, 9, 11, and 17 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New claims 18-23 have been rejected. 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.